Citation Nr: 1636939	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-34 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for bilateral hearing loss and also denied her claim of service connection for tinnitus.  This decision was issued to the Veteran in April 2009.  The Veteran disagreed with this decision in February 2010.  She perfected a timely appeal in August 2010.

The Veteran appointed her current service representative to represent her before VA by filing a properly executed VA Form 21-22 in February 2010.

In March 2014, the Board reopened the Veteran's previously denied service connection claim for bilateral hearing loss and remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  

Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she incurred bilateral hearing loss and tinnitus during active service.  She specifically contends that her in-service duties included managing a rifle firing range which exposed her to significant acoustic trauma and caused or contributed to her bilateral hearing loss and tinnitus.  The Board acknowledges that this claim previously was remanded to the AOJ in March 2014.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes that, in its March 2014 remand, it directed that the AOJ schedule the Veteran for appropriate VA examinations to determine the nature and etiology of her bilateral hearing loss and tinnitus.  See Board remand dated March 14, 2014, at pp. 5-7.  The Board specifically noted that the only VA examination of record dated in October 2011 contained an inadequate opinion and rationale regarding the contended etiological relationships between bilateral hearing loss or tinnitus and active service.  Id., at pp. 5-6.

Pursuant to the Board's March 2014 remand, the Veteran was examined for VA adjudication purposes in May 2014.  Unfortunately, a review of the May 2014 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) shows that the VA audiologist who conducted this DBQ provided inadequate medical opinions concerning the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  This examiner specifically opined that the requested medical nexus opinions could not be provided without resorting to speculation because the Veteran's separation physical examination and other service treatment records dated in the last year of her active service were not available for review.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court further held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Having reviewed the May 2014 VA hearing loss and tinnitus DBQ, the Board finds that it is inadequate for VA adjudication purposes.  See 38 C.F.R. § 4.2.  The Board acknowledges here that, although the May 2014 VA audiologist stated that a separation physical examination is not available for review, a review of the Veteran's available service treatment records shows that she opted not to undergo a separation physical examination at her service separation so no separation physical examination is available for review.  The May 2014 VA examiner's apparent reliance on the absence of evidence (separation audiogram and records dated within the last year prior to service separation) as support for her medical opinions concerning the etiology of the Veteran's bilateral hearing loss and tinnitus (even ones which could not be provided without resorting to speculation) also renders this examination report inadequate for VA adjudication purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended etiological relationships between the claimed disabilities and active service without resorting to mere speculation and without relying on the lack of contemporaneous records.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in August 2014 without complying with the March 2014 remand instructions.  Given this error, another remand is required.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for bilateral hearing loss or for tinnitus since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorders, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the lack of contemporaneous medical records (including a separation physical examination) documenting complaints of or treatment for bilateral hearing loss or tinnitus, alone, is insufficient rationale to support medical nexus opinions.  The examiner also is advised that the Veteran opted not to have a separation physical examination at her separation from service so no separation physical examination is available for review.

3.  The Veteran should be given adequate notice of the requested examination which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

